NUMBER 13-20-00083-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

DALE GENE MCGUYER,                                                          Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 220th District Court
                         of Bosque County, Texas.


                        ORDER OF ABATEMENT
             Before Justices Benavides, Hinojosa, and Tijerina
                             Order Per Curiam

       According to the supplemental clerk’s record filed with this court on February 10,

2020, appellant is currently without counsel. Because it is unknown whether appellant

is entitled to appointed counsel on appeal, we ABATE and REMAND this cause as

follows.
         Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) whether appellant has been denied

effective assistance of counsel; and (3) whether appellant is indigent and entitled to

court-appointed counsel.

         If the trial court determines that appellant does want to continue the appeal and

that appellant is indigent and entitled to court-appointed counsel, the trial court shall

appoint new counsel to represent appellant in this appeal. If new counsel is appointed,

the name, address, email address, telephone number, and state bar number of said

counsel shall be included in an order appointing counsel.

         The trial court shall cause its findings and recommendations, together with any

orders it may enter, to be included in a supplemental clerk's record. Furthermore, the trial

court shall cause a supplemental reporter's record of any proceedings to be prepared.

The supplemental clerk's record and supplemental reporter's record, if any, shall be filed

with the Clerk of this Court on or before the expiration of thirty days from the date of this

order.

         IT IS SO ORDERED.

                                                                       PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
2nd day of March, 2020.




                                             2